Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 are pending in this application and examined on the merits in this office action.
Foreign priority document was received in the parent application No. 14/424981.

Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
2.	Claim 1 is objected to for the following reason: Claim 1 recites, “A method of inducing cytotoxic T-cell activity in a patient or a cell comprising the steps of: preparing a vector that encodes the amino acid sequence of SEQ ID NO: 3…” There appears to be a recitation missing from the claim. Applicant is recommended to amend the claim to recite, “A method of inducing cytotoxic T-cell activity in a patient or a cell comprising the steps of: preparing a vector that comprises the polynucleotide that encodes the amino acid sequence selected from the group consisting of SEQ ID NO: 3…”
3.	Claim 3 is objected to for the following minor informality: claim 3 contains the acronym “HLA-A02+”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., human leucocyte antigen-A02 positive (HLA-A02+). The abbreviations can be used thereafter. 

Rejections
35 U.S.C. 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites, “A method of inducing cytotoxic T-cell activity in a patient or a cell comprising the steps of: preparing a vector that encodes the amino acid sequence of…and administering the vector to the patient or the cell.” Instant claim 1 recites two different method inventions: 1) a method of preparing a vector, and 2) a method of inducing cytotoxic T-cell activity by administering the vector the patient or the cell. It is unclear which method invention the claims are referring to. It is unclear if the claim recite a method of inducing by administering the vector or does the claim recite a method of preparing the vector. Applicant can overcome this invention by reciting a single method invention, e.g., A method of inducing cytotoxic T-cell activity in a patient or a cell comprising administering a vector that encodes the amino acid sequence of  Please note: the Examiner is interpreting the claims to recite a method of inducing cytotoxic T-cell activity in a patient or a cell comprising the step of administering a vector comprising the polynucleotide that encodes the peptide sequence selected from the group consisting of SEQ ID NOs: 3-9.
7.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  active method steps of how the vector is prepared. Additionally, the polynucleotide encoding the peptide sequence is missing from the claims. 

Improper Markush
8.	  Claim 1 is rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The compounds claimed do not share a common structural feature and a common use. For example, instant SEQ ID NOs: 3, 6 and 7 do not share a common core structure with instant SEQ ID NOs: 4-5 and 8-9. Instant SEQ ID NOs: 3, 6 and 7 share the common core sequence YLYDRLLRI while instant SEQ ID 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

	

Closest Art of Interest
9.	A method of inducing cytotoxic T-cell activity in a patient or a cell comprising administering a vector that comprises the polynucleotide that encodes the amino acid sequence of SEQ ID NOs: 3-9 is free of prior art.
10.	The closest art to a polynucleotide that encodes instant SEQ ID NO: 3 is Fotin-Mleczek et al (US Patent No. 10988754). Fotin-Mleczek et al teach polynucleotide sequence that encodes instant SEQ ID NO: 3 (see SEQ ID NO: 67170, residues 1 to 27). Fotin-Mleczek et al teach a method of treating or preventing cancer, autoimmune diseases, or infectious disease, wherein the method comprises administering to a 
11.	The closest art to a polynucleotide encoding instant SEQ ID NOs: 4, 8 and 9 is Zhou reference (US 2017/0009304). Zhou reference teaches polynucleotide sequence that encodes the instant SEQ ID NO: 4 (see SEQ ID NO: 772606, residues 60-98), instant SEQ ID NO: 8 (see SEQ ID NO: 772606, residues 63-92), and instant SEQ ID NO: 9 (see SEQ ID NO: 772606, residues 60-89). Zhou reference does not teach administering a vector comprising the polynucleotide encoding the peptide sequence of instant SEQ ID NO: 4, 8 or 9.
12.	The closest art to a polynucleotide encoding instant SEQ ID NO: 5 is Cooper et al (US 2007/0072175). Cooper et al teach a polynucleotide sequence that encodes instant SEQ ID NO: 5 (see SEQ ID NO: 38965, residues 26-49). Cooper et al teach polynucleotide probes complementary to, or fragments of the polynucleotide sequence. Cooper et al do not teach administering a vector comprising the polynucleotide encoding the peptide sequence of instant SEQ ID NO: 5.
13.	The closest art to a polynucleotide encoding instant SEQ ID NOs: 6 and 7 is Shoshan et al (US 2003/0165843). Shoshan et al teach a polynucleotide that encodes instant SEQ ID NO: 6 (see SEQ ID NO: 5749, residues 11-40) and instant SEQ ID NO: 

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JULIE HA/Primary Examiner, Art Unit 1654